Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/756502 application originally filed May 29, 2020.
Amended claims 4-17, filed March 24, 2021 are pending and have been fully considered.  Claims 1-3 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 provides for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (WO 2012/154708 A1) hereinafter “Bartley” in view of Stachew et al. (US 2003/0171225) hereinafter “Stachew”.
Regarding Claims 4-7 and 15-17
Bartley discloses in the abstract, a composition useful as a lubricant for an automatic transmission comprises an oil of lubricating viscosity.
Bartley discloses in paragraph 0076, the compositions may be used in a method for lubricating a mechanical device, comprising supply to the mechanical device any of the lubricant compositions described herein. The mechanical device may be an automatic transmission such as found in a vehicle such as an automobile. Automatic transmissions include continuously variable transmissions and dual clutch transmissions, as well as transmissions for gasoline, diesel, and hybrid engines of various types (including gasoline/electric hybrids). Mechanical devices also include internal combustion engines, including two-stroke cycle and four-stroke cycle engines, 
Bartley discloses in paragraph 0039, succinimide dispersants, a species of carboxylic dispersants, are prepared by the reaction of a hydrocarbyl-substituted succinic anhydride (or reactive equivalent thereof, such as an acid, acid halide, or ester) with an amine (see paragraphs 0032-0035 for additional types of the amines of Bartley), including polyamines.
Bartley discloses in paragraph 0039, succinimide dispersants, a species of carboxylic dispersants, are prepared by the reaction of a hydrocarbyl-substituted succinic anhydride (or reactive equivalent thereof, such as an acid, acid halide, or ester) with an amine, as described above. The hydrocarbyl substituent group generally contains an average of at least 8, or 20, or 30, or 35 up to 350, or to 200, or to 100 carbon atoms. In one embodiment, the hydrocarbyl group is derived from a polyalkene. Such a polyalkene can be characterized by an Mn (number average molecular weight) of at least 500. Generally, the polyalkene is characterized by an Mn of 500, or 700, or 800, or 900 up to 5000, or to 2500, or to 2000, or to 1500. In another embodiment M, varies from 500, or 700, or 800, to 1200 or to 1300. 
Bartley discloses in paragraph 0041, in one embodiment, the succinic acylating agents are prepared by reacting a polyalkene with an excess of maleic anhydride to provide substituted succinic acylating agents wherein the number of succinic groups for each equivalent weight of substituent group is at least 1.3, e.g., 1.5, or 1.7, or 1.8.  Bartley discloses in paragraph 0042, the substituted succinic acylating agent can be reacted with an amine, including those amines described above (see paragraphs 0032-0035 for additional types of the amines of Bartley) and heavy amine products known as amine still bottoms. The amount of amine reacted with the 
	Bartley discloses the succinimide reaction comprises polyamines but fails to disclose the claimed polyamines.	
	However, it is known in the art to use the claimed hindered polyamines in the reaction with hydrocarbyl-substituted acylating agents in a lubricating oil composition, as taught by Stachew.
Stachew discloses in the abstract, a composition suitable for reducing sludge and degradation of elastomer seals in engines comprises an oil of lubrication viscosity and a minor amount of a sludge preventing/seal protecting nitrogen containing dispersant, which is a reaction product of a hydrocarbyl-substituted succinic acylating agent having a limited amount of low molecular weight substituent; and a polyamine or condensed polyamine containing less than 20 mole percent of polyamine components of 6 or fewer nitrogen atoms. 
	Stachew discloses in paragraphs 0012-0019, a composition suitable for reducing engine sludge and degradation of elastomer seals comprising a major amount of an oil of lubricating viscosity and a minor amount of a nitrogen-containing dispersant wherein the nitrogen containing dispersant is a reaction product of  (I) a hydrocarbyl-substituted succinic acylating agent, wherein no more than about 20 mole percent, e.g., 15 to 20 mole percent, of the individual molecules thereof have a hydrocarbyl substituent with a molecular weight of less than 500; wherein the hydrocarbyl substituent is a polymeric species consisting essentially of olefin monomer units of at least 3 carbon atoms; and  (II) at least one polyamine, wherein the polyamine is (a) a polyalkylene amine containing at least one H—N< group; or (b) a condensate of (i) a polyalkylene amine containing at least one H—N< group with (ii) at least one alcohol 
	Stachew discloses in paragraphs 0065-0069, two different types of polyamines are suitable for reacting with the hydrocarbyl-substituted succinic acylating agent (I). The first polyamine is (IIa), a polyalkylene polyamine containing at least one H—N< group (that is, an amine group containing at least one hydrogen, i.e., a primary or secondary amine), wherein no more than 20 mole percent of the molecules thereof contain 6 or fewer nitrogen atoms, and preferably no more than 10 or 5 mole percent of the molecules contain 6 or fewer nitrogen atoms. This class of polyamines can be represented by the formula IIa:

    PNG
    media_image1.png
    125
    825
    media_image1.png
    Greyscale

in which each R 3 is independently hydrogen or an alkyl group of 1 to 10 carbon atoms; Z is an alkylene group of 1 to 10 carbon atoms, a heterocyclic nitrogen containing cycloalkylene or an oxyalkylene group of 1 to 10 carbon atoms and n is a number in the range of 1 to 10, provided that not more than 20 mole percent of the polyamine molecules have 6 or fewer nitrogen atoms. In a preferred embodiment, Z is an alkylene group and the preferred alkylene is ethylene or propylene. Useful are the alkylene polyamines wherein each R3 is hydrogen with the ethylene polyamines, and mixtures of ethylene polyamines are particularly preferred. Usually n will have an average value of 5 to 7 with the understanding that some species of ethylene polyamines wherein n is 1 to 4 may be present, provided that their presence contributes not more than 20 mole percent molecules with 6 or fewer nitrogen atoms. Such alkylene polyamines include ethylene polyamines, propylene polyamines, butylene polyamines, pentylene 
	Stachew discloses in paragraphs 0051-0054, two types of hydrocarbyl substituted succinic acylating agents (including polyisobutylenes) are envisioned as Type A and Type B. The Type A succinic acylating agent is of the Formula Ia:

    PNG
    media_image2.png
    302
    825
    media_image2.png
    Greyscale

In the above formula, R 1 is the hydrocarbyl based substituent, as discussed above, preferably having 40 to 500 carbon atoms and more preferably 50 to 300 carbon atoms. The Type A hydrocarbyl-substituted succinic acylating agents are prepared by reacting one mole of an olefin polymer or chlorinated analog thereof with one mole of an unsaturated carboxylic acid or derivative thereof such as fumaric acid, maleic acid or maleic anhydride. Typically, the Type A succinic acylating agents are derived from maleic acid, its isomers, anhydride and chloro and bromo derivatives.   For the Type A succinic acylating agent, the polyalkene from which the substituent groups are derived has an Mn value of generally as described above, that is, 1000 to 10,000. Preferably, the Mn value is 1300, 1500, or 1800 to 5000 or 3200, and most preferably 2000 to 2800.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyamines of Stachew in the formation of the succinimides of Bartley.  The motivation to do so is to react hydrocarbyl substituted succinic acylating agents and polyamines to form succinimides that are used as dispersants in lubricating oils in order to aid in the reduction of sludge, deposits and rust formation.
Regarding Claim 13
	Bartley discloses in the abstract, a composition useful as a lubricant for an automatic transmission comprises an oil of lubricating viscosity.
natural and synthetic lubricating oils and mixtures thereof. In a fully formulated lubricant, the oil of lubricating viscosity is generally present in a major amount (i.e. an amount greater than 50 percent by weight). Typically, the oil of lubricating viscosity is present in an amount of 75 to 95 percent by weight, and often greater than 80 percent by weight of the composition.
Regarding Claim 14
	Bartley discloses in paragraphs 0047, 0049, 0062, 0073 and 0074, additional additives that may be added to the lubricating oil composition, includes viscosity modifiers, friction modifiers, detergents, antioxidants and corrosion inhibitors.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to specifically teach the polyamine of claim 1 further comprising the substituents of claim 12, wherein R3 and R4 are independently selected from neopentyl, 2-ethylhexyl, 2-propylheptyl, neodecyl, lauryl, myristyl, stearyl, isostearyl, hydrogenated coco, hydrogenated soya, hydrogenated tallow.


Response to Arguments
Applicant’s arguments directed to the newly submitted claim(s) 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771